

115 HR 6888 IH: Asia Reassurance Initiative Act of 2018
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6888IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Mr. McCarthy introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, Intelligence (Permanent Select), Ways and Means, the Judiciary, Financial Services, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo develop a long-term strategic vision and a comprehensive, multifaceted, and principled United
			 States policy for the Indo-Pacific region, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Asia Reassurance Initiative Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—United States Policy and Diplomatic Strategy in the Indo-Pacific Region
					Sec. 101. Policy.
					Sec. 102. Diplomatic strategy.
					Title II—Promoting United States Security Interests in the Indo-Pacific Region
					Sec. 201. Authorization of appropriations.
					Sec. 202. Treaty alliances in the Indo-Pacific region.
					Sec. 203. United States-China relationship.
					Sec. 204. United States-India strategic partnership.
					Sec. 205. United States-ASEAN strategic partnership.
					Sec. 206. United States-Republic of Korea-Japan trilateral security partnership.
					Sec. 207. Quadrilateral security dialogue.
					Sec. 208. Enhanced security partnerships in Southeast Asia.
					Sec. 209. Commitment to Taiwan.
					Sec. 210. North Korea strategy.
					Sec. 211. New Zealand.
					Sec. 212. The Pacific Islands.
					Sec. 213. Freedom of navigation and overflight; promotion of international law.
					Sec. 214. Combating terrorism in Southeast Asia.
					Sec. 215. Cybersecurity cooperation.
					Sec. 216. Nonproliferation and arms control in the Indo-Pacific region.
					Title III—Promoting United States Economic Interests in the Indo-Pacific Region
					Sec. 301. Findings; sense of Congress.
					Sec. 302. Trade negotiations, multilateral agreements, and regional economic summits.
					Sec. 303. United States-ASEAN economic partnership.
					Sec. 304. Trade capacity building and trade facilitation.
					Sec. 305. Intellectual property protection.
					Sec. 306. Energy programs and initiatives.
					Sec. 307. Lower Mekong initiative.
					Sec. 308. Sense of Congress on economic growth and natural resource conservation.
					Title IV—Promoting United States Values in the Indo-Pacific Region
					Sec. 401. Findings.
					Sec. 402. Trafficking-in-persons.
					Sec. 403. Freedom of the press.
					Sec. 404. Democracy, human rights, and labor personnel.
					Sec. 405. Bilateral and regional dialogues; people-to-people engagement.
					Sec. 406. Association of Southeast Asian Nations Human Rights Strategy.
					Sec. 407. Freedom of information to North Korea.
					Sec. 408. Sense of Congress on imposition of sanctions and suspension of United States assistance.
					Sec. 409. Authorization of appropriations.
					Sec. 410. Indo-Pacific human rights and environmental defenders.
					Sec. 411. Young leaders people-to-people initiatives.
					Sec. 412. No authorization of additional appropriations.
				
 2.FindingsCongress makes the following findings: (1)The Indo-Pacific region—
 (A)represents nearly 50 percent of the global population; (B)is home to some of the most dynamic economies in the world; and
 (C)poses security challenges that threaten to undermine United States national security interests, regional peace, and global stability.
 (2)The core tenets of the United States-backed international system are being challenged, including by—
 (A)China’s illegal construction and militarization of artificial features in the South China Sea and coercive economic practices;
 (B)North Korea’s acceleration of its nuclear and ballistic missile capabilities; and (C)the increased presence throughout Southeast Asia of the Islamic State (referred to in this Act as ISIS) and other international terrorist organizations that threaten the United States.
 (3)The economic order in the Indo-Pacific region continues to transform, presenting opportunities and challenges to United States economic interests.
 (4)The United States has a fundamental interest in defending human rights and promoting the rule of law in the Indo-Pacific region. Although many countries in the region have improved the treatment of their citizens, several Indo-Pacific governments continue to commit human rights abuses and place restrictions on basic human rights and political and civil liberties.
 (5)Without strong leadership from the United States, the international system, fundamentally rooted in the rule of law, may wither, to the detriment of United States, regional, and global interests. It is imperative that the United States continue to play a leading role in the Indo-Pacific region by—
 (A)defending peace and security; (B)advancing economic prosperity; and
 (C)promoting respect for fundamental human rights. (6)The United States National Security Strategy (referred to in this Act as the National Security Strategy), which was released in December 2017, states—
 (A)A geopolitical competition between free and repressive visions of world order is taking place in the Indo-Pacific region. The region, which stretches from the west coast of India to the western shores of the United States, represents the most populous and economically dynamic part of the world. The United States interest in a free and open Indo-Pacific extends back to the earliest days of our republic.; and
 (B)Our vision for the Indo-Pacific excludes no nation. We will redouble our commitment to established alliances and partnerships, while expanding and deepening relationships with new partners that share respect for sovereignty, fair and reciprocal trade, and the rule of law. We will reinforce our commitment to freedom of the seas and the peaceful resolution of territorial and maritime disputes in accordance with international law. We will work with allies and partners to achieve complete, verifiable, and irreversible denuclearization on the Korean Peninsula and preserve the non-proliferation regime in Northeast Asia..
				IUnited States Policy and Diplomatic Strategy in the Indo-Pacific Region
 101.PolicyIt is the policy of the United States to develop and commit to a long-term strategic vision and a comprehensive, multifaceted, and principled United States policy for the Indo-Pacific region that—
 (1)secures the vital national security interests of the United States and our allies and partners; (2)promotes American prosperity and economic interests by advancing economic growth and development of a rules-based Indo-Pacific economic community;
 (3)advances American influence by reflecting the values of the American people and universal human rights;
 (4)supports functional problem-solving regional architecture; and (5)accords with and supports the rule of law and international norms.
 102.Diplomatic strategyIt is the diplomatic strategy of the United States— (1)to work with United States allies—
 (A)to confront common challenges; (B)to improve information sharing;
 (C)to increase defense investment and trade; (D)to ensure interoperability; and
 (E)to strengthen shared capabilities; (2)to strengthen relationships with partners who—
 (A)share mutual respect for the rule of law; (B)agree with fair and reciprocal trade; and
 (C)understand the importance of civil society, the rule of law, and transparent governance; (3)to support functional problem-solving regional architecture, including through the Association of Southeast Asian Nations, Asia-Pacific Economic Cooperation, and the East Asia Summit;
 (4)to emphasize the commitment of the United States— (A)to freedom of navigation under international law;
 (B)to promote peaceful resolutions of maritime and territorial disputes; and (C)to expand security and defense cooperation with allies and partners, as appropriate;
 (5)to pursue diplomatic measures to achieve complete, verifiable, and irreversible denuclearization of North Korea;
 (6)to improve civil society, strengthen the rule of law, and advocate for transparent governance; (7)to develop and grow the economy through private sector partnerships between the United States and Indo-Pacific partners;
 (8)to pursue multilateral and bilateral trade agreements in a free, fair, and reciprocal manner and build a network of partners in the Indo-Pacific committed to free markets;
 (9)to work with and encourage Indo-Pacific countries— (A)to pursue high-quality and transparent infrastructure projects;
 (B)to maintain unimpeded commerce, open sea lines or air ways, and communication; and (C)to seek the peaceful resolution of disputes; and
 (10)to sustain a strong military presence in the Indo-Pacific region and strengthen security relationships with allies and partners throughout the region.
				IIPromoting United States Security Interests in the Indo-Pacific Region
			201.Authorization of appropriations
 (a)Defined termIn this section, the term appropriate committees of Congress means— (1)the Committee on Appropriations of the Senate;
 (2)the Committee on Foreign Relations of the Senate; (3)the Committee on Appropriations of the House of Representatives; and
 (4)the Committee on Foreign Affairs of the House of Representatives. (b)Authorization of appropriationsOut of funds otherwise authorized for the Department of State, the United States Agency for International Development, and, as appropriate, the Department of Defense, and subject to the availability of appropriations, there are authorized to be appropriated for the Department of State, the United States Agency for International Development, and, as appropriate, the Department of Defense, $1,500,000,000 for each of the fiscal years 2019 through 2023, which shall be used—
 (1)to advance United States foreign policy interests and objectives in the Indo-Pacific region in recognition of the value of diplomatic initiatives and programs in the furtherance of United States strategy;
 (2)to improve the defense capacity of partner nations to resist coercion and deter and defend against security threats, including through foreign military financing and international military education and training programs;
 (3)to conduct regular bilateral and multilateral engagements, particularly with the United States most highly capable allies and partners, to meet strategic challenges, including—
 (A)certain destabilizing activities of the People’s Republic of China; and (B)emerging threats, such as the nuclear and ballistic missile programs of the Democratic People’s Republic of Korea;
 (4)to build new counterterrorism partnership programs in Southeast Asia to combat the growing presence of ISIS and other terrorist organizations that pose a significant threat to the United States, its allies, and its citizens’ interests abroad; and
 (5)to increase maritime domain awareness programs in South Asia and Southeast Asia— (A)by expanding the scope of naval and coast guard training efforts with Southeast Asian countries;
 (B)by expanding cooperation with democratic partners in South Asia, including Bangladesh, Nepal, and Sri Lanka;
 (C)through intelligence sharing and other information-sharing efforts; and (D)through multilateral engagements, including by involving Japan, Australia, and India in such efforts.
 (c)Countering China’s influence To undermine the international systemAmounts appropriated pursuant to subsection (b) shall be made available for United States Government efforts to counter the strategic influence of the People’s Republic of China, in accordance with the strategy required under section 7043(e)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76; 128 Stat. 536) and in consultation with the appropriate committees of Congress.
 (d)BurmaNone of the amounts appropriated pursuant to subsection (b) may be made available for International Military Education and Training and Foreign Military Financing Programs for the armed forces of the Republic of the Union of Myanmar (historically known as Burma).
				(e)Philippines
 (1)In generalNone of the amounts appropriated pursuant to subsection (b) may be made available for counternarcotics assistance for the Philippine National Police unless the Secretary of State determines and reports to the appropriate committees of Congress that the Government of the Philippines has adopted and is implementing a counternarcotics strategy that is consistent with international human rights standards, including investigating and prosecuting individuals who are credibly alleged to have ordered, committed, or covered up extrajudicial killings and other gross violations of human rights in the conduct of counternarcotics operations.
 (2)ExceptionThe limitation under paragraph (1) shall not apply to funds made available— (A)for drug demand reduction, maritime programs, or transnational interdiction programs; or
 (B)to support for the development of such counternarcotics strategy, after consultation with the appropriate committees of Congress.
 (f)CambodiaNone of the amounts authorized to be appropriated pursuant to subsection (b) may be made available for United States assistance programs that benefit the Government of Cambodia unless the Secretary of State certifies and reports to the appropriate congressional committees that the requirements under section 7043(b)(1) of division K of the Consolidated Appropriations Act, 2018 (Public Law 115–141) have been met.
				202.Treaty alliances in the Indo-Pacific region
 (a)United States-Japan allianceThe United States Government— (1)is committed to the Treaty of Mutual Cooperation and Security between the United States and Japan, done at Washington, January 19, 1960, and all related and subsequent bilateral security agreements and arrangements concluded on or before the date of the enactment of this Act;
 (2)recognizes the vital role of the alliance between the United States and Japan in promoting peace and security in the Indo-Pacific region; and
 (3)calls for the strengthening and broadening of diplomatic, economic, and security ties between the United States and Japan.
 (b)United States-Republic of Korea allianceThe United States Government— (1)is committed to the Mutual Defense Treaty Between the United States and the Republic of Korea, done at Washington October 1, 1953, and all related and subsequent bilateral security agreements and arrangements concluded on or before the date of the enactment of this Act;
 (2)recognizes the vital role of the alliance between the United States and South Korea in promoting peace and security in the Indo-Pacific region; and
 (3)calls for the strengthening and broadening of diplomatic, economic, and security ties between the United States and the Republic of Korea.
 (c)United States-Australia allianceThe United States Government— (1)is committed to the Security Treaty Between Australia and the United States of America, done at San Francisco September 1, 1951, and all related and subsequent bilateral security agreements and arrangements concluded on or before the date of the enactment of this Act;
 (2)recognizes the vital role of the alliance between the United States and Australia in promoting peace and security in the Indo-Pacific region; and
 (3)calls for the strengthening and broadening of diplomatic, economic, and security ties between the United States and Australia.
 (d)United States-Philippines allianceThe United States Government is committed to the Mutual Defense Treaty between the Republic of the Philippines and the United States of America, done at Washington August 30, 1951, and all related and subsequent bilateral security agreements and arrangements concluded on or before the date of the enactment of this Act, including the Enhanced Defense Cooperation Agreement, done at Manila April 28, 2014.
 (e)ThailandThe United States Government is committed to— (1)the Agreement Respecting Military Assistance Between the Government of the United States of America and the Government of Thailand, done at Bangkok October 17, 1950;
 (2)the Southeast Asia Collective Defense Treaty, done at Manila September 8, 1954; and (3)all related and subsequent bilateral security agreements and arrangements concluded on or before the date of the enactment of this Act, including the Joint Vision Statement for the Thai-United States Defense Alliance, issued in Bangkok November 15, 2012.
					203.United States-China relationship
 (a)In generalThe United States Government— (1)expresses grave concerns with Chinese actions that seek—
 (A)to further constrain space for civil society within China; and (B)to undermine a rules-based order in the Indo-Pacific region;
 (2)encourages China to play a constructive role in world affairs by demonstrating consistent respect for the rule of law and international norms;
 (3)seeks to build a positive, cooperative, and comprehensive relationship with China— (A)by expanding areas of cooperation; and
 (B)by addressing areas of disagreement, including over human rights, economic policies, and maritime security; and
 (4)is committed to working with China on shared regional and global challenges, especially— (A)upholding and strengthening the rules-based international system; and
 (B)the denuclearization of North Korea. (b)Sense of CongressIt is the sense of Congress that the United States should—
 (1)welcome a decision by China to change course and pursue a responsible results-oriented relationship with the United States and engagement on global issues;
 (2)encourage China to play a constructive role in the Indo-Pacific region and globally; and (3)continue to call out Chinese actions that undermine the rules-based international system.
					204.United States-India strategic partnership
 (a)In generalThe United States Government— (1)recognizes the vital role of the strategic partnership between the United States and India in promoting peace and security in the Indo-Pacific region;
 (2)calls for the strengthening and broadening of diplomatic, economic, and security ties between the United States and India; and
 (3)is committed to— (A)the New Framework for the United States-India Defense Relationship, done at Arlington, Virginia on June 28, 2005;
 (B)the United States-India Defense Technology and Trade Initiative, launched in 2012; (C)the Joint Strategic Vision for the Indo-Pacific and Indian Ocean Region, announced on January 25, 2015;
 (D)the United States-India Joint Statement on Prosperity Through Partnership, issued on June 26, 2017; and
 (E)all related and subsequent bilateral and security agreements and arrangements concluded as of the date of the enactment of this Act.
 (b)India as major defense partnerCongress makes the following findings: (1)Section 1292(a)(1)(A) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2559; 22 U.S.C. 2751 note) requires the recognition of India as a major defense partner.
 (2)The designation of India as a major defense partner, which is unique to India— (A)institutionalizes the progress made to facilitate defense trade and technology sharing between the United States and India;
 (B)elevates defense trade and technology cooperation between the United States and India to a level commensurate with the closest allies and partners of the United States;
 (C)facilitates technology sharing between the United States and India, including license-free access to a wide range of dual-use technologies, after taking into account national security concerns; and
 (D)facilitates joint exercises, coordination on defense strategy and policy, military exchanges, and port calls in support of defense cooperation between the United States and India.
						205.United States-ASEAN strategic partnership
 (a)Sense of CongressIt is the sense of Congress that the United States should— (1)support and reaffirm the elevation of the United States-Association of Southeast Asian Nations (referred to in this section as ASEAN) relationship to a strategic partnership;
 (2)recommit to ASEAN centrality by helping build a strong, stable, politically cohesive, economically integrated, and socially responsible community of nations that has common rules, norms, procedures, and standards which are consistent with international law and the principles of a rules-based Indo-Pacific community;
 (3)urge ASEAN to continue its efforts to foster greater integration among its members; (4)recognize the value of—
 (A)ASEAN engagement with economic, political, and security partners within Asia and elsewhere, including Australia, Canada, the European Union, India, Japan, New Zealand, Norway, the Republic of Korea, and Taiwan; and
 (B)strategic economic initiatives, such as the United States-ASEAN Connect, which demonstrate a commitment to ASEAN and the ASEAN Economic Community and build upon economic relationships in the Indo-Pacific region;
 (5)support efforts by the nations comprising ASEAN— (A)to address maritime and territorial disputes in a constructive manner; and
 (B)to pursue claims through peaceful, diplomatic, and legitimate regional and international arbitration mechanisms, consistent with international law, including through the adoption of a code of conduct in the South China Sea to further promote peace and stability in the Indo-Pacific region;
 (6)support efforts by United States partners and allies in ASEAN— (A)to enhance maritime capability and maritime domain awareness;
 (B)to protect unhindered access to, and use of, international waterways in the Asia-Pacific region that are critical to ensuring the security and free flow of commerce;
 (C)to counter piracy; (D)to disrupt illicit maritime trafficking activities such as the trafficking of persons, goods, and drugs; and
 (E)to enhance the maritime capabilities of countries or regional organizations to respond to emerging threats to maritime security in the Asia-Pacific region; and
 (7)urge ASEAN member states to develop a common approach to reaffirm the decision of the Permanent Court of Arbitration’s ruling with respect to the case between the Republic of the Philippines and the People’s Republic of China.
					(b)Report on strategic framework for engagement with ASEAN
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 7 years, the Secretary of State shall submit a report to the appropriate congressional committees on a strategic framework to administer programs, projects, and activities of the United States to support diplomatic and economic engagement between the United States and ASEAN member countries for the 10-year period beginning on the date of the enactment of this Act.
 (2)ElementsThe report required under paragraph (1) shall address the following elements of United States strategy:
 (A)Promoting commercial engagement between the United States and member countries of ASEAN. (B)Helping member countries of ASEAN use sustainable, efficient, and innovative technologies in their respective energy sectors.
 (C)Supporting economic conditions in member countries of ASEAN that promote innovation, the creation of new businesses, sustainable growth, and the education of the region’s future innovators, entrepreneurs, and business leaders.
 (D)Working with member countries of ASEAN to improve the policy and regulatory environment for growth, trade, innovation, and investment.
 (E)Supporting the regional integration objectives of member countries of ASEAN under the ASEAN Economic Community.
 (F)Partnership opportunities with the governments of other countries friendly to the United States that have committed to a high set of standards for investment and development with ASEAN, as determined by the Secretary of State.
 206.United States-Republic of Korea-Japan trilateral security partnershipIt is the sense of Congress that the President should develop a strategy to deepen the trilateral security cooperation between the United States, South Korea, and Japan, including missile defense, intelligence-sharing, and other defense-related initiatives.
 207.Quadrilateral security dialogueIt is the sense of Congress that— (1)the security dialogue between the United States, Australia, India, and Japan is vital to address pressing security challenges in the Indo-Pacific region in order to promote—
 (A)a rules-based order; (B)respect for international law; and
 (C)a free and open Indo-Pacific; and (2)such a dialogue is intended to augment, rather than to replace, current mechanisms.
				208.Enhanced security partnerships in Southeast Asia
 (a)IndonesiaThe United States Government is committed to— (1)the United States-Indonesia Comprehensive Partnership, done in Washington November 9, 2010;
 (2)the Joint Statement on Comprehensive Defense Cooperation, done in Washington October 26, 2015; and (3)all related and subsequent bilateral and security agreements and arrangements between the United States and Indonesia concluded on or before the date of the enactment of this Act.
 (b)MalaysiaThe United States Government is committed to— (1)the United States-Malaysia Comprehensive Partnership, done at Putrajaya April 27, 2014;
 (2)the Joint Statement for Enhancing the Comprehensive Partnership between the United States of America and Malaysia, done in Washington September 13, 2017; and
 (3)all related and subsequent bilateral and security agreements and arrangements between the United States and Malaysia concluded on or before the date of the enactment of this Act.
 (c)SingaporeThe United States Government is committed to— (1)the Strategic Framework Agreement Between the United States of America and the Republic of Singapore for a Closer Cooperation Partnership in Defense and Security, done at Washington July 12, 2005;
 (2)the Enhanced Defense Cooperation Agreement, done at Arlington, Virginia December 7, 2015; and (3)all related and subsequent bilateral and security agreements and arrangements between the United States and Singapore concluded on or before the date of the enactment of this Act.
 (d)VietnamThe United States Government is committed to— (1)the United States-Vietnam Comprehensive Partnership, done at Washington December 16, 2013;
 (2)the United States-Vietnam Joint Vision Statement on Defense Relations, done at Hanoi on June 1, 2015;
 (3)the United States-Vietnam Joint Vision Statement, done at Washington May 31, 2017; and (4)all related and subsequent bilateral and security agreements and arrangements between the United States and Vietnam concluded on or before the date of the enactment of this Act.
 (e)Sense of CongressIt is the sense of Congress that the United States should deepen diplomatic, economic, and security cooperation, especially in the areas of maritime security and counterterrorism, with Indonesia, Malaysia, Singapore, and Vietnam.
				209.Commitment to Taiwan
 (a)United States commitment to TaiwanIt is the policy of the United States— (1)to support the close economic, political, and security relationship between Taiwan and the United States;
 (2)to faithfully enforce all existing United States Government commitments to Taiwan, consistent with the Taiwan Relations Act of 1979 (Public Law 96–8), the 3 joint communiques, and the Six Assurances agreed to by President Ronald Reagan in July 1982; and
 (3)to counter efforts to change the status quo and to support peaceful resolution acceptable to both sides of the Taiwan Strait.
 (b)Arms sales to TaiwanThe President should conduct regular transfers of defense articles to Taiwan that are tailored to meet the existing and likely future threats from the People’s Republic of China, including supporting the efforts of Taiwan to develop and integrate asymmetric capabilities, as appropriate, including undersea warfare and air defense capabilities, into its military forces.
 (c)TravelThe President should encourage the travel of high-level United States officials to Taiwan, in accordance with the Taiwan Travel Act (Public Law 115–135).
				210.North Korea strategy
 (a)FindingsCongress makes the following findings: (1)The Government of the Democratic People’s Republic of Korea has flagrantly defied the international community by illicitly developing its nuclear and ballistic missile programs, in violation of United Nations Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2371 (2017), 2375 (2017), and 2397 (2017).
 (2)The Government of the Democratic People’s Republic of Korea engages in gross human rights abuses against its own people and citizens of other countries, including the United States, the Republic of Korea, and Japan.
 (3)The United States is committed to pursuing a peaceful denuclearization of the Democratic People’s Republic of Korea through a policy of maximum pressure and engagement, in close concert with its partners.
					(b)Policy of the United States with respect to sanctions against the Democratic People’s Republic of
			 Korea
 (1)Statement of policyIt is the policy of the United States to continue to impose sanctions with respect to activities of the Government of the Democratic People’s Republic of Korea, persons acting for or on behalf of such government, or other persons in accordance with Executive Order 13687 (50 U.S.C. 1701 note; relating to imposing additional sanctions with respect to North Korea), Executive Order 13694 (50 U.S.C. 1701 note; relating to blocking the property of certain persons engaging in significant malicious cyber-enabled activities), Executive Order 13722 (50 U.S.C. 1701 note; relating to blocking the property of the Government of North Korea and the Workers’ Party of Korea, and prohibiting certain transactions with respect to North Korea), and Executive Order 13810 (82 Fed. Reg. 44705; relating to imposing additional sanctions with respect to North Korea), as such Executive orders are in effect on the day before the date of the enactment of this Act, until the Democratic People’s Republic of Korea is no longer engaged in the illicit activities described in such Executive orders, including actions in violation of the United Nations Security Council resolutions referred to in subsection (a)(1).
 (2)ReportNot later than 30 days after terminating any sanction with respect to the activities of the Government of the Democratic People’s Republic of Korea, a person acting for or on behalf of such government, or any other person provided for in an Executive order listed in subsection (a), the Secretary of State shall submit a report to the appropriate congressional committees justifying the termination of the sanction and explaining the relationship between such termination and the cessation of any illicit activity that violates any of the United Nations Security Council resolutions referred to in subsection (a)(1) by such Government or person.
 (3)Rule of constructionNothing in this subsection shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
					(c)Policy of the United States with respect to negotiation on the Democratic People’s Republic of
 Korea’s nuclear and ballistic missile programsIt is the policy of the United States that the objective of negotiations with respect to the nuclear and ballistic missile programs of the Democratic People’s Republic of Korea be the complete, verifiable, and irreversible dismantlement of such programs.
				(d)Report on a strategy To address the threats posed by, and the capabilities of, the Democratic
			 People’s Republic of Korea
 (1)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter for 7 years, the Secretary of State, or a designee of the Secretary, shall submit a report to the appropriate congressional committees that describes actions taken by the United States to address the threats posed by, and the capabilities of, the Democratic People’s Republic of Korea.
 (2)ElementsEach report required under paragraph (1) shall include— (A)a summary of ongoing efforts by the United States to identify strategies and policies, including an assessment of the strengths and weaknesses of such strategies and policies—
 (i)to achieve peaceful de­nu­cle­ar­i­za­tion of the Democratic People’s Republic of Korea; and (ii)to eliminate the threat posed by the ballistic missile program of the Democratic People’s Republic of Korea;
 (B)an assessment of— (i)potential road maps toward peaceful denuclearization of the Democratic People’s Republic of Korea and the elimination of the nuclear and ballistic missile threats posed by the Democratic People’s Republic of Korea; and
 (ii)specific actions that the Democratic People’s Republic of Korea would need to take for each such roadmap to become viable;
 (C)a summary of the United States strategy to increase international coordination and cooperation, whether unilaterally, bilaterally, or multilaterally, including sanctions enforcement and interdiction, to address the threat posed by the nuclear and ballistic missile programs of the Democratic People’s Republic of Korea, which shall include—
 (i)a description of the actions taken by the Secretary of State, or designees of the Secretary, to consult with governments around the world, with the purpose of inducing such governments to fully implement the United Nations Security Council resolutions referred to in subsection (a)(1);
 (ii)a description of the actions taken by such governments to fully implement United Nations Security Council resolutions related to the Democratic People’s Republic of Korea;
 (iii)a list of countries with governments that the Secretary has determined are noncooperative with respect to implementing the United Nations Security Council resolutions referred to in subsection (a)(1); and
 (iv)a plan of action to engage, and increase cooperation with respect to the Democratic People’s Republic of Korea, with the governments of the countries on the list described in clause (iii);
 (D)an assessment of the adequacy of the national export control regimes of countries that are members of the United Nations, and multilateral export control regimes, that are necessary to enforce sanctions imposed with respect to the Democratic People’s Republic of Korea pursuant to the United Nations Security Council resolutions referred to in subsection (a)(1); and
 (E)an action plan to encourage and assist countries in adopting and using authorities necessary to enforce export controls required by United Nations Security Council resolutions.
 (3)Form of reportEach report required under this subsection shall be submitted in unclassified form, but may include a classified annex.
 (e)Sense of CongressIt is the sense of Congress that— (1)representatives of the United States shall use the voice and vote of the United States in all international organizations, as appropriate, to advocate for the expulsion of the Democratic People’s Republic of Korea from such organizations, until such time as the Democratic People’s Republic of Korea meets its commitments under the United Nations Security Council resolutions referred to in subsection (a)(1); and
 (2)the Secretary of State should work to induce countries to meet their commitments under the United Nations Security Council resolutions referred to in subsection (a)(1), including by considering appropriate adjustments to the diplomatic posture and foreign assistance of the United States with governments that the Secretary has determined are noncooperative with respect to implementing the United Nations Security Council resolutions referred to in subsection (a)(1).
 211.New ZealandThe United States Government is committed to— (1)the Wellington Declaration, signed on November 5, 2010, which reaffirmed close ties and outlined future practical cooperation between the United States and New Zealand;
 (2)the Washington Declaration, signed on June 19, 2012, which strengthened the defense relationship by providing a framework and strategic guidance for security cooperation and defense dialogues; and
 (3)all related and subsequent bilateral and security agreements and arrangements between the United States and New Zealand concluded on or before the date of enactment of this Act.
				212.The Pacific Islands
 (a)In generalIt is the sense of Congress that the United States should— (1)support strong United States engagement with the nations of the South Pacific, including Fiji, Kiribati, the Marshall Islands, the Federated States of Micronesia, Nauru, Palau, Papua New Guinea, Samoa, the Solomon Islands, Tonga, Tuvalu, and Vanuatu;
 (2)deepen its cooperation with the nations of the South Pacific in areas of mutual interest, including—
 (A)fisheries and marine resource conservation; (B)environmental challenges and resilience;
 (C)global health; (D)development and trade; and
 (E)people-to-people ties; and (3)continue to provide assistance to the Pacific Islands, as appropriate, to support the rule of law, good governance, and economic development.
 (b)United States-Compacts of Free AssociationIt is the sense of Congress that the Compacts of Free Association entered between the United States and the Freely Associated States (Republic of Marshall Islands, the Federated States of Micronesia, and the Republic of Palau)—
 (1)enhance the strategic posture of the United States in the Western Pacific; (2)reinforce United States regional commitment;
 (3)preempt potential adversaries from establishing positional advantage; and (4)further self-governance, economic development, and self-sufficiency of the Freely Associated States.
					213.Freedom of navigation and overflight; promotion of international law
 (a)Freedom of navigationIt is the policy of the United States— (1)to conduct, as part of its global Freedom of Navigation Program, regular freedom of navigation, and overflight operations in the Indo-Pacific region, in accordance with applicable international law; and
 (2)to promote genuine multilateral negotiations to peacefully resolve maritime disputes in the South China Sea, in accordance with applicable international law.
 (b)Joint Indo-Pacific diplomatic strategyIt is the sense of Congress that the President should develop a diplomatic strategy that includes working with United States allies and partners to conduct joint maritime training and freedom of navigation operations in the Indo-Pacific region, including the East China Sea and the South China Sea, in support of a rules-based international system benefitting all countries.
				214.Combating terrorism in Southeast Asia
 (a)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Armed Services of the Senate; (B)the Committee on Foreign Relations of the Senate;
 (C)the Committee on Armed Services of the House of Representatives; and (D)the Committee on Foreign Affairs of the House of Representatives.
 (2)ISISThe term ISIS means the Islamic State of Iraq and Syria. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of State, the Secretary of Defense, and other appropriate Federal officials, shall submit a report to the appropriate committees of Congress that contains an assessment of the current and future capabilities and activities of ISIS-linked, al-Qaeda-linked, and other violent extremist groups in Southeast Asia that pose a significant threat to the United States, its allies, and its citizens interests abroad.
 (c)ElementsThe report required under subsection (b) shall include— (1)the current number of ISIS-linked, al-Qaeda-linked, and other violent extremist group-affiliated fighters in Southeast Asia;
 (2)an estimate of the number of ISIS-linked, al-Qaeda-linked, and other violent extremist group-affiliated fighters expected to return to Southeast Asia from fighting in the Middle East;
 (3)an analysis of the amounts and sources of ISIS-linked, al Qaeda-linked, and other various extremist group affiliated-fighters in Southeast Asia;
 (4)the current resources available to combat the threat of ISIS-linked, al-Qaeda-linked, and other violent extremist group-affiliated fighters in Southeast Asia, and the additional resources required to combat such threat;
 (5)a detailed assessment of the capabilities of ISIS-linked, al-Qaeda-linked, and other violent extremist group-affiliated fighters to operate effectively in the Indo-Pacific region, including the Philippines, Indonesia, and Malaysia;
 (6)a description of the capabilities and resources of governments in Southeast Asia to counter violent extremist groups; and
 (7)a list of additional United States resources and capabilities that the Department of Defense and the Department of State recommend providing to governments in Southeast Asia to combat violent extremist groups.
					215.Cybersecurity cooperation
 It is the sense of Congress that there should be robust cybersecurity cooperation between the United States and nations in the Indo-Pacific region—
 (1)to effectively respond to cybersecurity threats, including state-sponsored threats; (2)to share best practices to combat such threats;
 (3)to strengthen resilience against misinformation and propaganda; (4)to build capacity for responding to cybersecurity threats originating in the Indo-Pacific region; and
 (5)to enhance cooperation between the United States and Indo-Pacific nations for combating such threats.
				216.Nonproliferation and arms control in the Indo-Pacific region
 (a)In generalThe United States Government— (1)recognizes that the spread of nuclear and other weapons of mass destruction, and their means of delivery, constitutes a threat to international peace and security;
 (2)seeks to peacefully address the unique challenge posed to regional and global stability by the illicit use, and the proliferation to and from North Korea, of sensitive nuclear and missile technologies, and other weapons of mass destruction;
 (3)notes efforts by China and Russia— (A)to expand and modernize their respective nuclear arsenals, including through significant research and development resources in hypersonic glide vehicles and other advanced technologies; and
 (B)to pursue sales of commercial nuclear technologies; and (4)recognizes the legitimate pursuit by many countries in the Indo-Pacific region of nuclear energy for a variety of peaceful applications.
 (b)Sense of CongressIt is the sense of Congress that the United States Government should undertake all reasonable and appropriate efforts to pursue effective arms control and nonproliferation policies in the Indo-Pacific region to limit the further spread of weapons of mass destruction and their means of delivery.
				IIIPromoting United States Economic Interests in the Indo-Pacific Region
			301.Findings; sense of Congress
 (a)FindingsCongress makes the following findings: (1)According to the United States Chamber of Commerce, by 2030—
 (A)66 percent of the global middle class population will be living in Asia; and (B)59 percent of middle class consumption will take place in Asia.
 (2)According to the Asian Development Bank— (A)Asian countries have signed 140 bilateral or regional trade agreements; and
 (B)75 more trade agreements with Asian countries are under negotiation or concluded and awaiting entry into force.
 (3)Free trade agreements between the United States and 3 nations in the Indo-Pacific region (Australia, Singapore, and the Republic of Korea) have entered into force.
 (4)The member states of the Association of Southeast Asian Nations (referred to in this section as ASEAN), as a group— (A)represent the fifth largest economy in the world; and
 (B)have a combined gross domestic product of $2,400,000,000,000. (5)The economy comprised of ASEAN member states grew by 66 percent between 2006 and 2015, and the total value of bilateral trade between the United States and ASEAN member states has increased by 78 percent since 2004.
 (6)In 2015, the trade surplus of goods sold by companies in ASEAN member states to consumers in the United States was $77,000,000,000, while the United States 2015 trade surplus of services provided to consumers in ASEAN member states was $8,000,000,000.
 (7)According to US-ASEAN Business Council, goods and services exported from the United States to ASEAN member states support 550,000 jobs in the United States.
 (8)According to the Business Roundtable— (A)the United States, Australia, Brunei, Canada, Chile, Japan, Malaysia, Mexico, New Zealand, Peru, Singapore and Vietnam were responsible for a combined 40 percent of global gross domestic product in 2017; and
 (B)United States bilateral trade with the other nations referred to in subparagraph (A) supports 15,600,000 jobs in the United States.
 (9)According to the United States National Security Strategy— (A)ASEAN and Asia-Pacific Economic Cooperation remain centerpieces of the Indo-Pacific’s regional architecture and platforms for promoting an order based on freedom; and
 (B)the United States will work with partners to build a network of states dedicated to free markets and protected from forces that would subvert their sovereignty..
 (b)Sense of CongressIt is the sense of Congress that trade between the United States and the nations in the Indo-Pacific region is vitally important to the United States economy, United States exports, and jobs in the United States.
 302.Trade negotiations, multilateral agreements, and regional economic summitsCongress supports— (1)multilateral, bilateral, or regional trade agreements that increase United States employment and expand the economy;
 (2)formal economic dialogues that include concrete, verifiable, and measured outcomes; (3)high-standard bilateral investment treaties between the United States and nations in the Indo-Pacific region;
 (4)negotiations of the Trade in Services Agreement and the Environmental Goods Agreement that include several major Asian economies; and
 (5)the proactive, strategic, and continuing high-level use of the Asia-Pacific Economic Cooperation forum, the East Asia Summit, and the Group of 20 to pursue United States economic objectives in the Indo-Pacific region.
 303.United States-ASEAN economic partnershipThe President is authorized to negotiate a comprehensive economic engagement framework with the Association of Southeast Asian Nations.
			304.Trade capacity building and trade facilitation
 The President is encouraged to produce a robust and comprehensive trade capacity building and trade facilitation strategy for the Indo-Pacific region.
			305.Intellectual property protection
 (a)In generalThe President is encouraged to make enforcement of United States intellectual property laws a top priority, including taking all appropriate action to deter and punish commercial cyber-enabled theft of intellectual property.
 (b)Annual reportNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 7 years, the President shall submit a report to Congress that—
 (1)describes the efforts of the United States Government to combat intellectual property violations and commercial cyber-enabled theft in the Indo-Pacific region, particularly the People’s Republic of China; and
 (2)includes a country-by-country assessment of priority areas for United States engagement and capacity building assistance.
					306.Energy programs and initiatives
 (a)Indo-Pacific energy strategyNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 7 years, the President shall establish a comprehensive, integrated, multiyear strategy to encourage the efforts of Indo-Pacific countries to implement national power strategies and cooperation with United States energy companies to develop an appropriate mix of power solutions to provide access to sufficient, reliable, and affordable power in order to reduce poverty and drive economic growth and job creation.
 (b)Reliable energy partnershipsIt is the sense of Congress that— (1)the President should establish bilateral and regional initiatives to increase energy security in the Indo-Pacific region;
 (2)the United States should reaffirm support for liquefied natural gas exports to the nations in the Indo-Pacific region;
 (3)the United States should seek to establish partnership between Department of Energy national laboratories and Indo-Pacific countries to provide technical assistance on electrical grid development and for the development and deployment of new and advanced energy technologies; and
 (4)the United States should explore opportunities to partner with the private sector and multilateral institutions, such as the World Bank and the Asian Development Bank, to promote universal access to reliable electricity in Myanmar (historically known as Burma).
 307.Lower Mekong initiativeThe Secretary of State, in cooperation with the Administrator of the United States Agency for International Development, should increase regional engagement in the areas of environment, health, education, and infrastructure development with the Lower Mekong countries, including—
 (1)assisting in the development of programs that focus on forecasting environmental challenges and resilience;
 (2)assisting with transnational cooperation on sustainable uses of forest and water resources with the goal of preserving the biodiversity of the Mekong Basin and access to safe drinking water;
 (3)assisting with education enrollment and broadband internet connectivity, particularly English training and connectivity in rural communities; and
 (4)improving global health in the Lower Mekong countries, including— (A)reducing the HIV/AIDS infection rate; and
 (B)helping regional partners to track and treat malaria and tuberculosis. 308.Sense of Congress on economic growth and natural resource conservationIt is the sense of Congress that the President should encourage the governments of countries in the Indo-Pacific region and United States private sector interests with operations and investments in the region to deploy agriculture practices that—
 (1)conserve natural resources; and (2)preserve culturally and ecological valuable lands and water bodies.
				IVPromoting United States Values in the Indo-Pacific Region
 401.FindingsCongress makes the following findings: (1)The promotion of human rights and respect for democratic values in the Indo-Pacific region is in the United States national security interest.
 (2)Continued support for human rights, democratic values, and good governance is critical to a successful United States diplomatic strategy in the Indo-Pacific.
 (3)Strong support for human rights and democracy in the Indo-Pacific region is critical to efforts to reduce poverty, build rule of law, combat corruption, reduce the allure of extremism, and promote economic growth.
 (4)There are serious concerns with the rule of law and civil liberties in Cambodia, China, North Korea, Laos, Thailand, and Vietnam, which have all been identified by Freedom House as Not Free.
 (5)There have been unacceptable human rights developments in— (A)Burma (Myanmar), which has been identified by Freedom House as Partly Free, according to the Department of State, and the Department of State has declared that the violence against the Rohingya constitutes ethnic cleansing;
 (B)the Philippines, which has been identified by Freedom House as Partly Free, and where there are continued disturbing reports of extra-judicial killings; and (C)China, where forced disappearances, extralegal detentions, and lack of due process in judicial proceedings remain troublesome.
 (6)according to the National Security Strategy, the United States— (A)will support, with our words and actions, those who live under oppressive regimes and who seek freedom, individual dignity, and the rule of law;
 (B)may use diplomacy, sanctions, and other tools to isolate states and leaders who threaten our interests and whose actions run contrary to our values; and
 (C)will support efforts to advance women’s equality, protect the rights of women and girls, and promote women and youth empowerment programs.
 402.Trafficking-in-personsThe President is encouraged to pursue additional efforts to combat trafficking in persons and human slavery in the Indo-Pacific region.
 403.Freedom of the pressIt is the sense of Congress that— (1)United States Government officials should lead by example—
 (A)by continuing to advocate for freedom of the press in the Indo-Pacific region; and (B)by engaging with the press corps at every appropriate opportunity; and
 (2)the United States should advocate and support a Ministerial to Advance Press Freedom in the Indo-Pacific to convene government and civil society, including journalists, to discuss and address the challenges facing press freedom in the Indo-Pacific region.
 404.Democracy, human rights, and labor personnelIt is the sense of Congress that— (1)United States embassies and consulates in the Indo-Pacific region should have personnel, as appropriate, who are dedicated to reporting on and advancing United States democracy, human rights, labor, anti-corruption, and good governance policy interests; and
 (2)appropriate resources should be made available to carry out such activities. 405.Bilateral and regional dialogues; people-to-people engagementThe Secretary of State should, as appropriate—
 (1)establish high-level bilateral and regional dialogues with nations in the Indo-Pacific region regarding human rights and religious freedom violations;
 (2)establish or support robust, people-to-people exchange programs in the Indo-Pacific region, particularly programs engaging young leaders; and
 (3)establish educational exchanges and capacity-building programs emphasizing civil society development.
				406.Association of Southeast Asian Nations Human Rights Strategy
 (a)Sense of CongressIt is the sense of Congress that the United States should continue to work with ASEAN to improve the capacity of ASEAN to address human rights, democracy, and good governance issues in Southeast Asia.
 (b)StrategyNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a strategy to the appropriate congressional committees to increase cooperation with ASEAN to promote human rights, democracy, and good governance in Southeast Asia.
 (c)ContentsThe strategy submitted under subsection (b) should include— (1)an assessment of the types of United States Government resources available to support increased cooperation; and
 (2)an assessment to identify entities within ASEAN that the United States could potentially support or partner with to promote human rights, democracy, and good governance in Southeast Asia.
 407.Freedom of information to North KoreaThe President is encouraged to continue efforts to enhance freedom of information access with regard to North Korea.
			408.Sense of Congress on imposition of sanctions and suspension of United States assistance
 (a)SanctionsIt is the sense of Congress that the President should impose sanctions, in accordance with applicable law and other relevant authorities, including targeted financial penalties and visa bans, on any individual or entity that—
 (1)violates human rights or religious freedoms; or (2)engages in censorship activities.
 (b)Suspension of foreign assistanceIt is the sense of Congress that the President should, in accordance with applicable law, terminate, suspend, or otherwise alter United States economic assistance to any country that has engaged in serious violations of human rights or religious freedoms.
				409.Authorization of appropriations
				(a)Promotion of democracy in the Indo-Pacific region
 (1)In generalOut of funds otherwise authorized for the Democracy Fund and National Endowment for Democracy, and subject to the availability of appropriations, there is authorized to be appropriated $210,000,000, for each of the fiscal years 2019 through 2023, to promote democracy, strengthen civil society, human rights, rule of law, transparency, and accountability in the Indo-Pacific region, including for universities, civil society, and multilateral institutions that are focusing on education awareness, training, and capacity building.
 (2)Democracy in ChinaAmounts appropriated pursuant to paragraph (1) shall be made available for United States Government efforts, led by the Assistant Secretary of State for Democracy, Human Rights, and Labor, to promote democracy, the rule of law, and human rights in the People’s Republic of China.
 (3)TibetAmounts appropriated pursuant to paragraph (1) shall be made available for nongovernmental organizations to support activities preserving cultural traditions and promoting sustainable development, education, and environmental conservation in Tibetan communities in the Tibet Autonomous Region and in other Tibetan communities in China, India, and Nepal.
					410.Indo-Pacific human rights and environmental defenders
 (a)Defined termIn this section, the term human rights and environmental defenders means individuals, working alone or in groups, who nonviolently advocate for the promotion and protection of universally recognized human rights, fundamental freedoms, land issues, or the conservation of local ecosystems if the advocacy of such issues may result in the risk of safety or life.
 (b)Sense of CongressIt is the sense of Congress that human rights and environmental defenders in the Indo-Pacific region have been facing increased difficulties with the rise of unprecedented crackdowns and conflicts.
 411.Young leaders people-to-people initiativesThere are authorized to be appropriated such amounts as may be necessary, for fiscal years 2019 through 2025, to support Indo-Pacific young leaders initiatives, including the Young Southeast Asian Leaders Initiative, the ASEAN Youth Volunteers Program, and other people-to-people exchange programs that focus on building the capacity of democracy, human rights, and good governance activists in the Indo-Pacific region.
 412.No authorization of additional appropriationsNo additional funds are authorized to be appropriated to carry out this Act or the amendments made by this Act, and this Act and such amendments shall be carried out using amounts otherwise available for such purpose.
			